
	
		I
		112th CONGRESS
		2d Session
		H. R. 4238
		IN THE HOUSE OF REPRESENTATIVES
		
			March 21, 2012
			Mr. Pascrell (for
			 himself and Mr. Platts) introduced the
			 following bill; which was referred to the Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Public Health Service Act to reauthorize
		  certain programs for individuals with traumatic brain injury, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Traumatic Brain Injury Act of 2012 or
			 the TBI Act of 2012.
		2.Traumatic Brain
			 Injury Act reauthorization
			(a)Prevention and
			 control of injuries
				(1)Prevention of
			 traumatic brain injurySection 393B of the Public Health Service
			 Act (42 U.S.C. 280b–1c) is amended—
					(A)in the heading, by
			 striking Prevention of
			 traumatic brain injury and inserting
			 Preventing, Recognizing, and
			 Responding to traumatic brain injury;
					(B)in subsection (a),
			 by striking to reduce the incidence of and inserting that
			 help prevent, recognize, and respond to;
					(C)in subsection
			 (b)(1), by striking for the prevention of and inserting
			 preventing, recognizing, and responding to; and
					(D)in subsection
			 (b)(3), by striking each place it appears 2010 and inserting
			 2020.
					(2)National program
			 for traumatic brain injury surveillance and registriesSection
			 393C(b) of such Act (42 U.S.C. 280b–1d(b)) is amended, in the first
			 sentence—
					(A)by striking
			 18 months after the date of enactment of the Traumatic Brain Injury Act
			 of 2008 and inserting 3 years after the date of the enactment of
			 Traumatic Brain Injury Act of 2012; and
					(B)by striking
			 Veterans Affairs, shall submit and all that follows through the
			 period and inserting Veterans Affairs, shall submit to the relevant
			 committees of Congress a report on Federal agency collaboration, including
			 collaboration within the Department of Health and Human Service, with respect
			 to collecting and disseminating compatible epidemiological studies on the
			 incidence and prevalence of individuals with traumatic brain injury who were
			 formally in the military and on treatment, prevention, and outreach provided to
			 such individuals. Such report shall include efforts to standardize the clinical
			 definition of traumatic brain injury for use by all Federal
			 agencies..
					(3)Study on
			 traumatic brain injurySection 393C–1 of such Act (42 U.S.C.
			 280b–1e) is amended—
					(A)in subsection (a),
			 in the matter preceding paragraph (1), by striking and in
			 consultation and all that follows through conduct a
			 study and inserting and in consultation with the head of each
			 agency within the Department of Health and Human Services (including the
			 National Institutes of Health), the Veterans Administration, the Department of
			 Defense, the Department of Transportation, the Department of Education, the
			 Department of Labor, and the Department of Housing and Urban Development, and
			 other appropriate entities with respect to paragraphs (2), (3), and (4), may
			 conduct a studies; and
					(B)in subsection (b),
			 by striking Traumatic Brain Injury Act of 2008 and inserting
			 Traumatic Brain Injury Act of 2012.
					(4)Authorization of
			 appropriationsSection 394A of such Act (42 U.S.C. 280b–3) is
			 amended by striking $50,000,000 and all that follows through the
			 period at the end and inserting such sums as may be necessary for each
			 of the fiscal years 2013 through 2017..
				(b)Trauma
			 Care
				(1)State grants for
			 projects regarding traumatic brain injurySection 1252 of such
			 Act (42 U.S.C. 300d–52) is amended—
					(A)in the heading, by
			 striking projects
			 regarding;
					(B)in subsection (a),
			 by striking for the purposes of carrying out projects;
					(C)in subsection
			 (b)(3)—
						(i)in
			 subparagraph (A)(iii), by inserting , private, after
			 public; and
						(ii)by
			 adding at the end, after subparagraph (B), the following new sentence:
							
								Such an
				advisory board may include State entities that administer funds provided under
				Federal laws related to individuals with disabilities, including the
				Rehabilitation Act of 1973, the Individuals with Disabilities Education Act,
				the Older Americans Act of 1965, and titles V and XIX of the Social Security
				Act.;
						(D)in subsection (e),
			 by striking Traumatic Brain Injury Act of 2008 and inserting
			 Traumatic Brain Injury Act of 2012;
					(E)in subsection
			 (f)(1)(A), by inserting provide, after
			 change,;
					(F)by amending subsection (g) to read as
			 follows:
						
							(g)Coordination of
				activities
								(1)In
				generalThe Secretary shall
				ensure that activities under this section are—
									(A)coordinated as
				appropriate with other Federal agencies that carry out activities regarding
				traumatic brain injury; and
									(B)are consistent
				with priorities and recommendations obtained from input from appropriate
				stakeholders, including consumers, State and local government agencies,
				professionals, and consumer and professional organizations.
									(2)National
				planThe Secretary, in
				consultation with individuals with traumatic brain injury, families of such
				individuals, State and local government agencies, other Federal agencies,
				appropriate professionals, and consumer and professional organizations, shall,
				not later than the date that is 3 years after the date of the enactment of the
				Traumatic Brain Injury Act of 2012, establish and implement a national plan for
				carrying out the activities under this section in collaboration with other
				appropriate Federal, State, and local agencies. The Secretary shall
				periodically review and revise the plan as
				appropriate.
								;
				
					(G)in subsection (h),
			 by adding at the end the following new sentence: Such report shall be
			 made available to the public.;
					(H)in subsection (j),
			 by striking 2001 through 2005 and all that follows through
			 2009 through 2012. and inserting 2012 through
			 2017; and
					(I)by adding at the end the following new
			 subsection:
						
							(k)Distribution and
				amounts of grantsFor
				purposes of awarding grants under this section with respect to a fiscal year
				2013 or a subsequent fiscal year the following shall apply:
								(1)For the period
				beginning with the first such fiscal year for which the total amount
				appropriated for grants under this section is equal to at least such amount
				that would allow for each applicant that would otherwise qualify for a grant
				under this section to receive such a grant in an amount of at least $100,000
				and ending with the first such fiscal year described in paragraph (2), the
				Secretary shall award a grant under this section to each such applicant in
				equal amounts.
								(2)Beginning with the
				first such fiscal year for which the total amount appropriated for grants under
				this section is equal to at least such amount that would allow for each
				applicant that would otherwise qualify for a grant under this section to
				receive such a grant in an amount of at least $250,000, the Secretary shall
				award a grant under this section to each such applicant in an amount determined
				according to a formula specified by the Secretary that is based on the
				population of the applicant, with applicants with larger populations receiving
				grants of proportionately greater amounts than applicants with smaller
				populations.
								.
					(2)State grants for
			 protection and advocacy servicesSection 1253 of such Act (42
			 U.S.C. 300d–53) is amended—
					(A)subsection (d)(1),
			 by striking within States;
					(B)in subsection
			 (e)(1), by striking a protection and advocacy system within each
			 State and inserting each protection and advocacy
			 system;
					(C)in subsection (g),
			 by striking each fiscal year not later than October 1 and
			 inserting for each fiscal year beginning on October 1;
					(D)in subsection
			 (h)—
						(i)in
			 the heading, by inserting to the Administrator after
			 Annual
			 report; and
						(ii)by
			 inserting , in accordance, to the greatest extent practicable, with the
			 uniform model format created under subsection (i), after the
			 Administrator;
						(E)by amending
			 subsection (i) to read as follows:
						
							(i)Uniform format
				for annual reportsThe
				Administrator of the Health Resources and Services Administration and the
				Commissioner of the Administration on Developmental Disabilities shall enter
				into an agreement to create a uniform model format for the annual reports
				submitted under subsection
				(h).
							;
					(F)in subsection
			 (k)—
						(i)in
			 the heading, by striking authority and inserting
			 rights and
			 authorities;
						(ii)by
			 inserting general rights and after the
			 same;
						(iii)by
			 adding at the end the following new sentence: Additionally, each
			 protection and advocacy system when providing services shall have access to
			 medical centers of the Department of Veterans Affairs and other related
			 treatment facilities, both inpatient and outpatient, and residential facilities
			 to provide training to residents and staff, advocate for clients, provide
			 information and referrals to residents, work with residents on discharge
			 planning, and monitor and investigate conditions and treatment.;
						(G)in subsection (l),
			 by striking each of 2001 and 2009 through 2012
			 and inserting 2013 and 2014 through 2017,
			 respectively; and
					(H)in subsection (m)—
						(i)in paragraph (1), by striking
			 Developmental Disabilities Assistance Bill of Rights Act (42 U.S.C. 6042
			 et seq.) and inserting Developmental Disabilities Assistance and
			 Bill of Rights Act of 2000 (42 U.S.C. 15041 et seq.); and
						(ii)in
			 paragraph (2), by striking Developmental Disabilities Assistance and
			 Bill of Rights Act (42 U.S.C. 6042 et seq.) and inserting
			 Developmental Disabilities Assistance and Bill of Rights Act of 2000 (42
			 U.S.C. 15041 et seq.).
						(3)Interagency
			 program for trauma researchSection 1261 of such Act (42 U.S.C.
			 300d–61) is amended—
					(A)in subsection
			 (d)(4)—
						(i)in
			 subparagraph (D), by striking and at the end;
						(ii)by
			 redesignating subparagraph (E) as subparagraph (F);
						(iii)in
			 subparagraph (F), as redesignated by clause (ii), by striking through
			 (D) and inserting through (E); and
						(iv)by
			 inserting after subparagraph (D), the following new subparagraph:
							
								(E)the conduct of studies specific to the
				needs of children and youth with traumatic brain injury with regard to
				identification, diagnosis, and treatment of traumatic brain injury, transition
				to home and community, and short-term and long-term outcomes;
				and
								;
				and
						(B)in subsection (i),
			 by striking 2012 and inserting 2017.
					
